MEMORANDUM **
David Webb appeals pro se from the district court’s judgment dismissing his action arising from his purchase of a used vehicle. We have jurisdiction under 28 *609U.S.C. § 1291. We review de novo. Peralta v. Hispanic Bus., Inc., 419 F.3d 1064, 1068 (9th Cir.2005). We affirm the dismissal of each defendant because the district court lacked subject matter jurisdiction.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.